DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on May 16, 2022, the applicants have elected species II having specific values of variables R2, R5, R6, R7 and RA for further prosecution. The applicants have also amended claim 1.
3. Claims 1-52 are pending in the application.
4. The elected species II having specific values of variables R2, R5-R7 and RA is allowable over the prior art. Therefore, search has now been extended to additional species where variable RA represents oxazole.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claims 1-4, 6-7, 47 and 48 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gummadi (WO 2017/009806 A1).
Gummadi discloses substituted aza compounds for treating IRAK-4-mediated diseases. The intermediate compounds 2 and 6 (see pages 67 and 68) as well as compounds 3 and 13 disclosed on pages 72 and 74 by Gummadi anticipate the instant claims when variable R2 represents CH3 group, variables R5 and R7 represent H and variable RA represents substituted oxazole group in the instant compounds of formula I.
6. Claims 1-3, 6-7 and 51 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bennet (U.S. Patent 9,034,900 B2, cited on applicant’s form 1449).
Bennett discloses Bromodomain inhibitors. The compound 67 (see column 113) disclosed by Bennett anticipates the instant claims when variable R2 represents CH3 group, variables R5 and R6 together form 6-membered ring and variable RA represents unsubstituted oxazole group in the instant compounds of formula I.

Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. Claims 1-4, 6-7 and 19-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15, 19-34 and 45 of U.S. Patent No. 10,617,680 B2, cited on applicant’s form 1449. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art to prepare instant compounds of formula I where variables R6 and R7 represent H, variable R5 represents aryl, heteroaryl or heterocyclyl group, variable R2 represents alkyl group and variable RA represents substituted oxazole ring with reasonable expectation of success.

                              IMPROPER    MARKUSH    GROUP
9. Claims 1-52 are rejected under doctrine of Improper Markush Grouping since the compounds of formula I lack a common core. In the instant compounds of formula I, the value of variable RA is critical for the common core of these compounds.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625